DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 22, 2020 has been entered.
Drawings
The drawings are objected to because reference number 19 in Fig. 15 is shown as designating a line which does not make up part of band 19 in the figure.  Reference number 19 in Fig. 15 appears to be pointing to an undesignated portion of the tool.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Applicants response filed April 22, 2020 has addressed the claim objections made in the Final Office Action of January 23, 2020.  Accordingly, those objections to the claims have been withdrawn.
The claims filed April 22, 2020 are objected to because they include reference characters which are not enclosed within parentheses.
Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).
Claim 1 is objected to because it includes what appears to be reference characters which are not enclosed within parentheses.  Line 12 of Claim 1 includes numeral fifteen not within parentheses.  Examiner notes there is no reference number 15 in the Specification.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.  Such claim limitations are:
“means for holding the buckle” in Claim 18 is being interpreted as being limited by the description in the specification at Paragraph [00020]: “a clamping mechanism 40 which is shown in Figs. 4 to 7 and constitutes the holding and which includes a plunger 42 driven by a toggle lever 41”;
Claim 18 is being interpreted as being limited by the description in the specification at Paragraph [00021]: “tensioning device (Figs. 4 to 6) pulling the outer band end portion 23.  The tensioning force is applied by an electrically actuated cylinder having a piston rod 45 which moves the entire clamping mechanism 40 and all associated parts such as the proximity sensor 35 and the slider 33 to the right until a predetermined force value is detected by a load cell 46.”;
“means for locking the buckle” in Claim 18 is being interpreted as being limited by the description in the specification at Paragraph [00023]: “A locking device 50, which are arranged on the tool head 30 and is downward movable through a control crank 51 includes a pair of plier jaws 54 which are pivotal on pins 53, each jaw 54 having an inclined surface 55 (Figs. 10 and 12) at their lower ends.”;
“means for deforming a side edge of the second band end portion” in Claim 18 is being interpreted as being limited by the description in the specification at Paragraph [0008]: “The locking device has preferably two plier jaws adapted to move into opposite windows of the buckle for simultaneously deforming both side edges of the outer band end portion.”; and
“means for severing any excess band length” in Claim 18 is being interpreted as being limited by the description in the specification at Paragraph [00026]: “the severing device…a cutting edge 61 (Fig. 7 and 11) formed on a lower part 60 of the passage 31 and an edge 62 at the end face 26 of the buckle 21 (Fig. 1b).”  Also, Paragraph [00031]: “the alternative embodiment of the severing device shown in Fig. 14, the excessive band length is cut off by a knife 65 which is moved in the direction of the tension clamp and shears against the surface of the surface of the passage 31.”  Further, Paragraph [00032]: “The further embodiment of the severing device shown in Fig. 15 uses plier jaws 70 which act against one another to notch both sides of the band 20 on the outer side of the buckle 21.”  And still further, Paragraph [00033]: “the embodiment of the severing device shown in Fig. 16, plier jaws 72 are provided which have inclined surfaces similar to those of the plier jaws 54 of the locking device, for folding up triangular portions 73 (Fig. 17) of the band part to be cut off.”
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting 
“a holder for holding the buckle” in Claim 1 is being interpreted as being limited by the description in the specification at Paragraph [00020]: “a clamping mechanism 40 which is shown in Figs. 4 to 7 and constitutes the holding and which includes a plunger 42 driven by a toggle lever 41”;
“a tensioning device for tensioning the band” in Claim 1 is being interpreted as being limited by the description in the specification at Paragraph [00021]: “tensioning device (Figs. 4 to 6) pulling the outer band end portion 23.  The tensioning force is applied by an electrically actuated cylinder having a piston rod 45 which moves the entire clamping mechanism 40 and all associated parts such as the proximity sensor 35 and the slider 33 to the right until a predetermined force value is detected by a load cell 46.”;
“a locking device for locking the buckle” in Claim 1 is being interpreted as being limited by the description in the specification at Paragraph [00023]: “A locking device 50, which are arranged on the tool head 30 and is downward movable through a control crank 51 includes a pair of plier jaws 54 which are pivotal on pins 53, each jaw 54 having an inclined surface 55 (Figs. 10 and 12) at their lower ends.”; and
“a severing device for severing any excess band length” in Claim 1 is being interpreted as being limited by the description in the specification at Paragraph [00026]: “the severing device…a cutting edge 61 (Fig. 7 and 11) formed on a lower part 60 of the passage 31 and an edge 62 at the end face 26 of the buckle 21 (Fig. 1b).”  Also, Paragraph [00031]: “the alternative embodiment of the severing device shown in Fig. 14, the excessive band length is cut off by a knife 65 which is moved in the direction of the tension clamp and shears against the surface of the surface of the passage 31.”  Further, Paragraph [00032]: “The further embodiment of the severing device shown in Fig. 15 uses plier jaws 70 which act against one another to notch both sides of the band 20 on the outer side of the buckle 21.”  And still further, Paragraph [00033]: “the embodiment of the severing device shown in Fig. 16, plier jaws 72 are provided which have inclined surfaces similar to those of the plier jaws 54 of the locking device, for folding up triangular portions 73 (Fig. 17) of the band part to be cut off.”
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 14 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "at the end face" in Line 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14
Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for claiming both apparatus and the method steps of using the apparatus in the same claim.  See M.P.E.P. 2173.05(p).  The claim contains apparatus limitations such as “the clamping mechanism (40)” and “the holder.”  The claim also contains method steps such as “movement…away…in a first part of movement and subsequently…”  When an apparatus and its method of use are recited in the same claim, the claim is indefinite as scope becomes unclear as to when infringement occurs (i.e. does infringement only occur when it is performing the recited method steps or does an apparatus which is capable of performing the method steps result in infringement).
Claim 16 is further rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for insufficient antecedent basis for the limitation “…the clamping mechanism (40)…” in Line 1 of the claim.  Similar to Examiner’s note regarding Claim 14 above, Claim 16’s use of the reference number 40 in conjunction with the term “clamping mechanism” appears to be referring to a different part of the tool from the clamping mechanism which is claimed in Claim 1.  THE LEVEL OF UNCERTAINTY AS TO HOW TO PROPERLY INTERPRET THE LIMITATIONS OF THIS CLAIM WOULD REQUIRE CONSIDERABLE SPECULATION AND ASSUMPTIONS TO DETERMINES THE SCOPE OF THE CLAIM, AND THEREFORE IT WOULD BE IMPROPER TO REJECT THE CLAIM BASED UPON PRIOR ART AT THIS TIME.  SEE M.P.E.P. §2173.06, II.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3 and 4 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of a currently pending claim.  Claims 3 and 4 as filed depend from now canceled Claim 2.  Applicant may cancel the claim(s), amend 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5, 7-8, 13-15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 3,641,629 to Beardsley (hereinafter BEARDSLEY) in view of U.S. Patent No. 2,837,949 to Lodholm (hereinafter LODHOLM) and further in view of U.S. Patent No. 2,118,158 to Carlson (hereinafter CARLSON).
Regarding Claim 1, BEARDSLEY discloses a tool for mounting a tension clamp (Title) surrounding an object to be fastened (tension clamp used to fasten “a member or members”; Col. 1, Lines 5-10), the clamp having a band (18 in Fig. 6; Col. 2, Line 26) surrounding the object to be fastened and a buckle (B in Fig. 6; Col. 2, Lines 19-20) mounted on a first band end portion (26 in Fig. 6; Col. 2, Line 43) and surrounding the band, wherein a second band end portion (see “Second Band End Portion” in Fig. 6 Detail of BEARDSLEY provided below) extends through the buckle, the tool comprising:

a locking device (tool in Figs. 1-4; Col. 2, Line 69 through Col. 3, Line 52) for locking the buckle on the band having a clamping mechanism (42, 46 and 48 in Fig. 2; Col. 2, Lines 69-73) adapted to be inserted into two lateral windows (20 in Fig. 7; Col. 2, Lines 39-42) of the buckle for deforming a side edge of the second band end portion (jaws 35 deform the lateral edge of band 18 within apertures 20 of buckle B as shown in Fig. 7; Col. 2, Lines 47-56), wherein the clamping mechanism has two plier jaws (35 in Fig. 2; Col. 2, Line 47) adapted to be moved into the windows for simultaneously deforming (Col. 2, Line 49) both side edges of the second band end portion (Fig. 7 show both side edges of 18 being deformed in apertures 20); and
a severing device (30, 32, 70, 72, 74, 76 and 80 in Fig. 1; Col. 2, Lines 56-59 and Col. 3, Lines 18-28) for severing any excess band length.

    PNG
    media_image1.png
    204
    345
    media_image1.png
    Greyscale
    
    PNG
    media_image2.png
    161
    275
    media_image2.png
    Greyscale

BEARDSLEY further discloses applying tension to the second band end portion (28 in Fig. 6; Col. 2, Lines 44-45), but does not expressly disclose a tensioning device for tensioning the band around the object to be fastened.  Significantly, however, Col. 1, Lines 29-37 discloses using the tool of BEARDSLEY in conjunction with any tensioning device which performs tensioning of the band, and explicitly cites LODHOLM as one such tensioning device.
LODHOLM teaches a machine for applying pressure clamps (Title) which has a tensioning device (A, B, C and E in Fig. 1; Col. 2, Line 58 through Col. 3, Line 7) for tensioning a band (D in Fig. 2; Col. 2, 
It would have been obvious to a person skilled in the art prior to the effective filing date of the claimed invention to employ the tensioning device of LODHOLM with the tool of BEARDSLEY because BEARDSLEY explicitly describes combining the two machines.  Further, using a tensioning machine to provide tension to the strap instead of manual force would result in more consistent tensioning pressure being applied to the straps, as taught by LODHOLM at Col. 1, Lines 38-49.
BEARDSLEY also does not expressly disclose each of the plier jaws (54) for deforming a side edge of the second band end portion (23) has a width corresponding to a width of the corresponding window (25) as measured in the longitudinal direction of the band and is adapted to be actuated so as to shear and bend upward a portion (24) of the side edge of the second band end portion (23) at the window (25), wherein said shearing is achieved at edges of the respective window (25) of the buckle (21) such that the buckle (21) itself will shear the side edge of the second band end portion (23).
However, BEARDSLEY does describe shearing side edges of the band with portions of the sidewalls of the buckle to form a lock therebetween when referring to U.S. Patent No. 1,988,742 to MacChesney (hereinafter MacCHESNEY) at Col. 1, Lines 15-19.
CARLSON teaches a fastener to unite overlapping ends of a strap (Col. 1, Lines 1-4) with a body (3 in Fig. 1; Col. 1, Line 37) having apertures (4 in Fig. 1; Col. 1, Line 38).  Col. 1, Line 44 through Col. 2 Line 7 teaches portions of the strap within the body which are exposed by slots 4 are sheared transversely and in line with edges 4a and 4b of apertures 4 by a punch.  Col. 1, Line 52 teaches the sheared portions are bent downwardly.
It would have been obvious to a person skilled in the art prior to the effective filing date of the claimed invention to modify the jaws of BEARDSLEY to transversely shear the edges of the band using the sides of the lateral windows as taught by CARLSON to increase the locking engagement between the band and the buckle as opposed to only dimpling the edges of the band in the lateral windows as is disclosed in BEARDSLEY, especially in light of BEARDSLEY’s description of shearing lateral edges of the band as in MacCHESNEY.
CARLSON does not teach bending upwardly the portions of the band which are sheared in the lateral windows of the buckle.  However, once the jaws (35) of BEARDSLEY have been modified according to the teachings of CARLSON to shear the band, the inclined tips (34 in Fig. 2; Col. 2, Line 62) of BEARDSLEY would bend the sheared portions of the bands within the lateral windows upwardly as part of the shearing action.
Regarding Claim 3, the BEARDSLEY, LODHOLM, CARLSON combination teaches the tool of Claim 1.  BEARDSLEY further discloses wherein each plier jaw (35 in Fig. 2; Col. 2, Line 47) has an inclined surface (“Inclined Surface” in Fig. 2 Detail of BEARDSLEY, below) at its side which is remote from the first band end portion (18 in Fig. 6) during any deforming of the side edges of the second band end portion.

    PNG
    media_image3.png
    205
    230
    media_image3.png
    Greyscale

Regarding Claim 5, the BEARDSLEY, LODHOLM, CARLSON combination teaches the tool of Claim 1.  BEARDSLEY further discloses wherein the severing device (32, 70, 72, 74 and 76 in Fig. 1) includes a shearing member (32 in Fig. 1) movable in a direction transverse to the longitudinal direction of the band (32 shears along plane 30 in Fig. 6 which is transverse to the longitudinal direction of band 18; Col. 2, Lines 56-59) for cutting off the second band end portion (see Fig. 6 DETAIL of BEARDSLEY, above) at an end face of the buckle remote from the first band end portion (see blade 32 in relation to the end face of buckle B in Fig. 6; Col. 3, Lines 29-40).
Regarding Claim 7
Regarding Claim 8, the BEARDSLEY, LODHOLM, CARLSON combination teaches the tool of Claim 7.  BEARDSLEY further discloses wherein an end of the shearing member remote from the buckle is rounded.  Fig. 1 shows a remote end of shearing member 32 is rounded.  See “Rounded End” in Fig. 1 Detail of BEARDSLEY provided above.
Regarding Claim 13, the BEARDSLEY, LODHOLM, CARLSON combination teaches the tool of Claim 1.  BEARDSLEY further discloses wherein the locking device (42, 46, and 48 of Fig. 2) and the severing device (30, 32, 70, 72, 74, 76 and 80 of Fig. 1) are controllable by a common control crank (58 and 60 in Fig. 1; Col. 3, Lines 2-28).
Regarding Claim 14, the BEARDSLEY, LODHOLM, CARLSON combination teaches the tool of Claim 1.  BEARDSLEY further discloses wherein the clamping mechanism (42, 46 and 48 in Fig. 2) is movable away from the holder (80 in Fig. 2) for clamping the second band end portion.  Fig. 2 shows levers 42 move jaws 35 away from plate 80 when lever 58 and crank 60 move them to an open position.
Regarding Claim 15, the BEARDSLEY, LODHOLM, CARLSON combination teaches the tool of Claim 14.  LODHOLM further teaches wherein the tensioning device has a load cell (C in Fig. 1; Col. 5, Lines 26-48) for monitoring any tensional force on the second band end portion.
Regarding Claim 18, BEARDSLEY discloses a tool for mounting a tension clamp (Title) surrounding an object to be fastened (tension clamp use to fasten “a member or members”; Col. 1, Lines 5-10), the clamp having a band (18 in Fig. 6; Col. 2, Line 26) surrounding the object to be fastened and a buckle (B in Fig. 6; Col. 2, Lines 19-20) mounted on a first band end portion (26 in Fig. 6; Col. 2, Line 43) and surrounding the band, wherein a second band end portion (see “Second Band End Portion” in Fig. 6 Detail of BEARDSLEY provided above) extends through the buckle, the tool comprising:
means for holding the buckle (plate 80 in Fig. 1 holds buckle B as it resists against the shearing force of blade 32; Col. 3, Lines 33-35.  It should be noted there appears to be a discrepancy between Fig. 6 and Fig. 1 of BEARDSLEY: Fig. 1 shows plate 80 extending beyond plate 78 such that plate 80 extends beneath blade 32 to provide a holder which resists the shearing force of blade 32.  Whereas Fig. 6 incorrectly shows plate 80 terminating at the same point as plate 78.  If plate 80 did not extend under blade 32 as shown in Fig. 1, there would be no resistive holding force to receive the shearing force applied by blade 32.  Detail of Figs. 1 and 6 
means for locking the buckle (tool in Figs. 1-4; Col. 2, Line 69 through Col. 3, Line 52) on the band having means for deforming a side edge of the second band end portion (jaws 35 deform the lateral edge of band 18 within apertures 20 of buckle B as shown in Fig. 7; Col. 2, Lines 47-56) that is adapted to be inserted into two lateral windows (20 in Fig. 7; Col. 2, Lines 39-42) of the buckle and simultaneously deforming (Col. 2, Line 49) both side edges of the second band end portion; and
means for severing (30, 32, 70, 72, 74, 76 and 80 in Fig. 1; Col. 2, Lines 56-59 and Col. 3, Lines 18-28) any excess band length.
BEARDSLEY further discloses applying tension to the second band end portion (28 in Fig. 6; Col. 2, Lines 44-45), but does not expressly disclose a tensioning device for tensioning the band around the object to be fastened.  Significantly, however, Col. 1, Lines 29-37 discloses using the tool of BEARDSLEY in conjunction with any tensioning device which performs tensioning of the band, and explicitly cites LODHOLM as one such tensioning device.
LODHOLM teaches a machine for applying pressure clamps (Title) which has a tensioning device (A, B, C and E in Fig. 1; Col. 2, Line 58 through Col. 3, Line 7) for tensioning a band (D in Fig. 2; Col. 2, Line 66) surrounding an object to be fastened (51 and 52 are fastened together in Fig. 2; Col. 4, Lines 28-29).
It would have been obvious to a person skilled in the art prior to the effective filing date of the claimed invention to employ the tensioning device of LODHOLM with the tool of BEARDSLEY because BEARDSLEY explicitly describes combining the two machines.  Further, using a tensioning machine to provide tension to the strap instead of manual force would result in more consistent tensioning pressure being applied to the straps, as taught by LODHOLM at Col. 1, Lines 38-49.
BEARDSLEY also does not expressly disclose wherein the means for deforming a side edge of the second band end portion has a width corresponding to a width of the lateral window (25) as measured in the longitudinal direction of the band and is adapted to be actuated so as to shear and bend upward a 
However, BEARDSLEY does describe shearing side edges of the band with portions of the sidewalls of the buckle to form a lock therebetween when referring to U.S. Patent No. 1,988,742 to MacChesney (hereinafter MacCHESNEY) at Col. 1, Lines 15-19.
CARLSON teaches a fastener to unite overlapping ends of a strap (Col. 1, Lines 1-4) with a body (3 in Fig. 1; Col. 1, Line 37) having apertures (4 in Fig. 1; Col. 1, Line 38).  Col. 1, Line 44 through Col. 2 Line 7 teaches portions of the strap within the body which are exposed by slots 4 are sheared transversely and in line with edges 4a and 4b of apertures 4 by a punch.  Col. 1, Line 52 teaches the sheared portions are bent downwardly.
It would have been obvious to a person skilled in the art prior to the effective filing date of the claimed invention to modify the jaws of BEARDSLEY to transversely shear the edges of the band using the sides of the lateral windows as taught by CARLSON to increase the locking engagement between the band and the buckle as opposed to only dimpling the edges of the band in the lateral windows as is disclosed in BEARDSLEY, especially in light of BEARDSLEY’s description of shearing lateral edges of the band as in MacCHESNEY.
CARLSON does not teach bending upwardly the portions of the band which are sheared in the lateral windows of the buckle.  However, once the jaws (35) of BEARDSLEY have been modified according to the teachings of CARLSON to shear the band, the inclined tips (34 in Fig. 2; Col. 2, Line 62) of BEARDSLEY would bend the sheared portions of the bands within the lateral windows upwardly as part of the shearing action.
Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over BEARDSLEY in view of LODHOLM and CARLSON and further in view of Buchkremer et al. “Analytical study on the relationship between chip geometry and equivalent strain distribution on the free surface of chips in metal cutting”, hereinafter BUCHKREMER.
Regarding Claim 4
BUCHKREMER teaches use of cutting tools with grooved cutting faces in Fig. 3; Page 4, Col. 1, next to last paragraph.
Therefore, it would have been obvious to a person skilled in the art prior to the effective filing date of the claimed invention to modify the inclined surfaces of BEARDSLEY by adding grooves to the face of the inclined surface as taught by BUCHKREMER to create smaller chip formation as taught by BUCHKREMER.
Regarding Claim 6, the BEARDSLEY, LODHOLM, CARLSON combination teaches the tool of Claim 5, but does not teach wherein the shearing member is provided with grooves (37) in its surface.
BUCHKREMER teaches use of cutting tools with grooved cutting faces in Fig. 3; Page 4, Col. 1, next to last paragraph.
Therefore, it would have been obvious to a person skilled in the art prior to the effective filing date of the claimed invention to modify the shearing member of BEARDSLEY by adding grooves to the face of the shearing member as taught by BUCHKREMER to create smaller chip formation as taught by BUCHKREMER.
Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over BEARDSLEY in view of LODHOLM and CARLSON, and further in view of U.S. Patent No. 3,698,310 to Plattner et al. (hereinafter PLATTNER).
Regarding Claim 9, the BEARDSLEY, LODHOLM, CARLSON combination teaches the tool of Claim 1, but does not teach wherein the severing device has two plier jaws operating against one another and having cutting edges for notching both sides of the second band end portion at the end face of the buckle remote from the first band end portion.
PLATTNER teaches a strapping machine (Title) which uses a crosshead (160 in Fig. 15; Col. 18, Line 24) carrying multiple sets of sealing jaws (170 in Fig. 15; Col. 18, Line 25), die members (180 in Fig. 15; Col. 18), and a shearing blade (185 in Fig. 12; Col. 18, Line 36).  Col. 18, Line 23 through Col. 19, Line 31 teaches downward movement of the crosshead moves the sealing jaws to their sealing configuration, moves the die members to crimp the seal (225 in Fig. 15; Col. 18, Line 46), and moves the shearing blade to shear the band (35 in Fig. 15; Col. 18, Line 30).  Figs. 20-23 show movement of the 
It would have been obvious to a person skilled in the art prior to the effective filing date of the claimed invention to incorporate a second pair of notching jaws adjacent jaws 35 of BEARDSLEY as taught by PLATTNER’s multi-jaw notching arrangement, to provide a plier jaw severing device adjacent the plier jaw locking device for severing the outer band portion.
Regarding Claim 10, the BEARDSLEY, LODHOLM, CARLSON, PLATTNER combination teaches the tool of Claim 9.  PLATTNER further teaches the jaws (170 in Fig. 16) of the notching severing device has inclined surfaces.  See “Inclined Surface” in Fig. 16 Detail of PLATTNER provided below.

    PNG
    media_image4.png
    205
    345
    media_image4.png
    Greyscale

Regarding Claim 11, the BEARDSLEY, LODHOLM, CARLSON combination teaches the tool of Claim 1, but does not teach wherein the device clamping mechanism is controllable in such a manner that the clamping mechanism serves to fix the buckle during operation of the severing device.
PLATTNER further teaches jaws 170 fix seal 225 during operation of dies 180, as shown in Fig. 23.
It would have been obvious to a person skilled in the art prior to the effective filing date of the claimed invention to coordinate operation of the locking jaws 35 of BEARDSLEY with operation of the adjacent second pair of notching severing jaws incorporated into BEARDSLEY as taught by PLATTNER such that locking jaws 35 would remain closed during the notching and severing jaws operation to increase the amount of holding force exerted on the buckle while the outer band end is severed.
Regarding Claim 12, the BEARDSLEY, LODHOLM, CARLSON, PLATTNER combination teaches the tool of Claim 11.  PLATTNER further teaches the sealing jaws and die members are .
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over BEARDSLEY in view of LODHOLM and CARLSON, and further in view of U.S. Patent Application Publication No. 2013/0085053 of Figiel et al. (hereinafter FIGIEL).
Regarding Claim 17, the BEARDSLEY, LODHOLM, CARLSON combination teaches the tool of Claim 1, but does not teach wherein the holder includes a proximity sensor for detecting whether the band is present in the tool.
FIGIEL teaches a sealing tool for strap (Title) which includes an inductive sensor (700 in Fig. 7; ¶[0036]) which senses presence of strap when it is positioned on notch plates 538 and 540 which carry jaws 522 and 524 (Fig. 7; ¶[0034]).
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the sensor of FIGIEL into the holder of BEARDSLEY to prevent operation of the tool of BEARDSLEY when a strap band is not present in order to decrease wear on the machine and increase safety of use.

Response to Arguments
Applicant’s arguments have been considered but are moot in light of the new grounds for rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to P. DEREK PRESSLEY whose telephone number is (313)446-6658.  The examiner can normally be reached on 7:30 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/P.D.P./Examiner, Art Unit 3725                                                                                                                                                                                                        



/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725